DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-13, in the reply filed on 25 March 20201 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 206/0222042 to Teramura et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes an optical assembly (See Figs 1-2), comprising: a base plate (42); a light transmitting component (LD1-7) arranged on the base plate ; a lens component (20) arranged on the base plate along an optical path of light transmitted from the light transmitting component; a supporting member (45); and an auxiliary member (46), wherein the supporting member comprises a bottom surface that bonds to the base plate and a side surface that connects to the auxiliary member (see Fig 2), the auxiliary member comprises a side surface on which the lens component is disposed and a bonding surface that bonds to the side surface of the supporting member (see Fig 2), the lens component is configured to focus and couple, or collimate, an optical signal transmitted from the light transmitting component (see [0069]), and a bottom surface of the auxiliary member and a bottom surface of the lens component are both higher than a top surface of the base plate (see Fig 2).
Regarding Claim 2, US1 describes glue used to bond the lens component to the side surface of the auxiliary member a glue layer (“adhesive”, see [0015]) between the lens component and the side surface of the auxiliary member being equal to or less than 15 micrometers in thickness (see [0115])
Regarding Claim 7, US1 describes the supporting member located to the side of the auxiliary member and the lens component (see Figs 1-2).
Regarding Claim 10, US1 describes he light transmitting component is a semiconductor laser (LD1-7, see [0066]), the optical assembly further comprises an optical fiber (30), and an optical signal transmitted from the semiconductor laser passes through the lens component before entering into the optical fiber (see Figs 1-2, see [0069]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied herein to Claim 1.
Regarding Claim 3, US1 does not describe the lens component and the auxiliary member formed as a one-piece structure. However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lens component and auxiliary member of US1 as a one-piece structure. It has been held that forming in one piece an article that has been formerly formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation for doing so would have been to reduce the number of pieces requiring precise alignment during manufacture of the optical assembly.
Regarding Claim 4, US1 describes glue (“adhesive, see [0115]) used to bond the side surface of the supporting member and the bonding surface of the auxiliary member, where a glue layer between the side surface and the bonding surface of the auxiliary member being less than or equal to 15 micrometers in thickness (see [0115]). US1 does not describe glue used to bond .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of  US Patent Application Publication 2001/0038656 to Takeuchi et al. (hereinafter “US2”).
US1 describes the light transmitting component as a GaN semiconductor laser (LD1-7, see [0066]), the optical assembly further comprises a light receiving component (30), and an optical signal transmitted from the laser diode passes through the lens component before being received by the light receiving component (see Figs 1-2). US1 is silent as to the exact structure of the laser diode. US2 describes GaN semiconductor lasers having a waveguide structure (15, 17, 25, 27) therein (see Figs 1, 2, [0002]-[0008], [0054]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lasers of US1 having waveguides, as described by US2. The motivation for doing so would have been to makes use of well-known laser fabrication and utilization techniques. The resulting structure would include the light transmitting component comprising an optical waveguide.
Allowable Subject Matter
Claims 5, 6, 8, 9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 describe the supporting member further comprises a light passing surface or a light passing hole on the optical path.
Claims 8 and 9 describe an optical component secured onto the base plate, the optical component being located on the optical path between the light transmitting component and the lens component, where the optical component comprises at least one of an optical isolator, a polarization component, a spectroscopic component, a wave plate, or an optical filter.
Claims 11 and 13 describe, on the optical path between the lens component and the optical waveguide, optical fiber, or light receiving component, at least one of a wavelength division multiplexer, a beam shaping component, or an optical path adjustment component.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874